DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/759,202 filed on 04/24/2020.
3.	Claims 1-20 are pending.  

Claims 21-24 has been cancelled.  

Claims 1, 9 and 17 are independent claims.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory and/or abstract subject matter.  
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 1 recites a “distributed processing management apparatus …” that has been reasonably interpreted as a computer program, software, listing per se (see paragraph [0015], of the specification).  Claim 1 recite the “distributed processing management apparatus…” which does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C 101 (process, machine, manufacture, or composition of matter), e.g., since the claim is directed to software. Therefore, claim 1 is rejected as non-statutory – see MPEP 7.05.01.  
	Claims 2-8 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory.
Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanase et al.,  JP 2012022558A (hereinafter Yanase).
        In regards to claim 1, Yanase teaches: 
A distributed processing management apparatus connected to (p. 2, Description, 1st para., see the present invention relates to a computing system in a distributed environment, and more particularly, to a parallel execution control program for machine learning algorithms and a distributed computing system operated by this control program). 
a plurality of execution servers configured to execute distributed processing so as to be able to communicate with the execution servers, the distributed processing management apparatus comprising: (p. 1, claims, 7th sentence, see a controller that causes the plurality of first computers to execute a learning process as the distributed process) and (p. 3, 7th para., see FIG. 1 is a block diagram of a computer used in the distributed computer system of the present invention. A computer 500 used in the distributed computer system is assumed to be a general-purpose computer 500 as shown in FIG. 1, and is specifically configured by a PC server. The PC server includes a central processing unit (CPU) 510). 
a conversion instruction unit configured to specify, for each of the plurality of execution servers, a data format usable by a machine learning engine executed by the execution server, and issue an instruction to convert a data format of data held by the execution server to the specified data format (p. 6, 15th para., see 8A and 8B show an example of feature amount data used for machine learning according to the present invention. Data obtained by converting in advance various types of data such as natural language documents and image data so as to be easily handled by machine learning is feature data) and (p. 2, Description, 1st para., see the present invention relates to a computing system in a distributed environment, and more particularly, to a parallel execution control program for machine learning algorithms and a distributed computing system operated by this control program). 

        In regards to claim 9, Yanase teaches:
A distributed processing method for (p. 2, Description, 1st para., see the present invention relates to a computing system in a distributed environment, and more particularly, to a parallel execution control program for machine learning algorithms and a distributed computing system operated by this control program). 
performing distributed processing using a plurality of execution servers, the distributed processing method comprising: (p. 1, claims, 7th sentence, see a controller that causes the plurality of first computers to execute a learning process as the distributed process) and (p. 3, 7th para., see FIG. 1 is a block diagram of a computer used in the distributed computer system of the present invention. A computer 500 used in the distributed computer system is assumed to be a general-purpose computer 500 as shown in FIG. 1, and is specifically configured by a PC server. The PC server includes a central processing unit (CPU) 510). 
specifying, for each of the plurality of execution servers, a data format usable by a machine learning engine executed by the execution server, and issuing an instruction to convert a data format of data held by the execution server to the specified data format (p. 6, 15th para., see 8A and 8B show an example of feature amount data used for machine learning according to the present invention. Data obtained by converting in advance various types of data such as natural language documents and image data so as to be easily handled by machine learning is feature data) and (p. 2, Description, 1st para., see the present invention relates to a computing system in a distributed environment, and more particularly, to a parallel execution control program for machine learning algorithms and a distributed computing system operated by this control program). 

        In regards to claim 17, Yanase teaches:
A non-transitory computer-readable recording medium that includes a program recorded thereon for (p. 2, Description, 1st para., see the present invention relates to a computing system in a distributed environment, and more particularly, to a parallel execution control program for machine learning algorithms and a distributed computing system operated by this control program). 
performing distributed processing using a plurality of execution servers with a computer, the program including instructions that cause the computer to carry out: (p. 1, claims, 7th sentence, see a controller that causes the plurality of first computers to execute a learning process as the distributed process) and (p. 3, 7th para., see FIG. 1 is a block diagram of a computer used in the distributed computer system of the present invention. A computer 500 used in the distributed computer system is assumed to be a general-purpose computer 500 as shown in FIG. 1, and is specifically configured by a PC server. The PC server includes a central processing unit (CPU) 510). 
specifying, for each of the plurality of execution servers, a data format usable by a machine learning engine executed by the execution server, and issuing an instruction to convert a data format of data held by the execution server to the specified data format (p. 6, 15th para., see 8A and 8B show an example of feature amount data used for machine learning according to the present invention. Data obtained by converting in advance various types of data such as natural language documents and image data so as to be easily handled by machine learning is feature data) and (p. 2, Description, 1st para., see the present invention relates to a computing system in a distributed environment, and more particularly, to a parallel execution control program for machine learning algorithms and a distributed computing system operated by this control program). 

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 3, 5, 7, 8, 10, 11, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase in view of Nguyen et al., U.S. Patent No. 10,229,148 (hereinafter Nguyen). 
In regards to claims 1, 9 and 17 the rejections above are incorporated respectively.
In regards to claim 2, Yanase teaches: 
the plurality of execution servers include an execution server group that executes a first machine learning engine that can use a first data format (p. 6, 15th para., see 8A and 8B show an example of feature amount data used for machine learning according to the present invention. Data obtained by converting in advance various types of data such as natural language documents and image data so as to be easily handled by machine learning is feature data), (p. 1, claims, 7th sentence, see a controller that causes the plurality of first computers to execute a learning process as the distributed process) and (p. 3, 7th para., see FIG. 1 FIG. 1 is a block diagram of a computer used in the distributed computer system of the present invention. A computer 500 used in the distributed computer system is assumed to be a general-purpose computer 500 as shown in FIG. 1, and is specifically configured by a PC server. The PC server includes a central processing unit (CPU) 510)).  
Yanase doesn’t explicitly teach:
an execution server group that executes a second machine learning engine that can use a second data format different from the first data format, the first machine learning engine and the second machine learning engine belonging to different machine learning libraries.
However, Nguyen teaches such use: (Abstract, see a data analysis system stores in-memory representation of a distributed data structure across a plurality of processors of a parallel or distributed system… the in-memory distributed data structure can be a machine learning model that is trained by one client device and executed by another 
client device. A client application can interact with the in-memory distributed data structure using different programming languages), (column 28, lines 40-46, see determining whether a stored value of the data of the DDF segment represents a special data value of the primary language; and responsive to determining that the data of the DDF segment stores a special data value of the primary language, converting the stored value to a different special data value of the secondary language) and (column 5, lines 9-17, see the big data analysis system 100 allows analysis of the large amount of data generated by the enterprise. The big data analysis system 100 may include a large number of processors for analyzing the data of the enterprise 110. In some embodiments, the big data analysis system 100 is part of the enterprise 110 and utilizes computer systems 120 of the enterprise 110. Data from the computer systems 120 of enterprise 110 that generate the data may be imported 155 into the computer systems that perform the big data analysis) (emphasis added). 
Yanase and Nguyen are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Nguyen before him or her, to modify the system of Yanase to include the teachings of Nguyen, as a system for  multi-language support for distributed data, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to utilize a second format, as suggested by Nguyen (Abstract, column 26, lines 21-33).      

        In regards to claim 3, Yanase doesn’t explicitly teach:
a pre-conversion instruction unit configured to issue, to each of the plurality of execution servers, an instruction to convert a data format of data held by the execution server to a predetermined common format.
However, Nguyen teaches such use: (column 8, lines 31-46, see the distributed data framework 200 supports an API “sample2ddf(df, p)” that allows the caller to compute a sample of p % of rows of the DDF df and assign the result to a new DDF. In response to a request “sample2ddf(df, p)”, the distributed data framework 200 samples data of the DDF df based on a preconfigured sampling strategy to identify p % of rows of the DDF df and creates a new DDF based on the result. the distributed data framework 200 returns the result DDF to the caller, for example, by sending a reference or pointer to the DDF to the caller).
the conversion instruction unit is configured to issue, to each of the plurality of execution servers, an instruction to convert the data format of data that has been converted to the common format to the specified data format. 
However, Nguyen teaches such use: (column 28, lines 40-46, see determining whether a stored value of the data of the DDF segment represents a special data value of the primary language; and responsive to determining that the data of the DDF segment stores a special data value of the primary language, converting the stored value to a different special data value of the secondary language).
Yanase and Nguyen are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Nguyen before him or her, to modify the system of Yanase to include the teachings of Nguyen, as a system for  multi-language support for distributed data, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to utilize a second format, as suggested by Nguyen (Abstract, column 26, lines 21-33).      

        In regards to claim 5, Yanase teaches:
a task reception unit configured to receive a task definition of distributed processing executed by the plurality of execution servers (p. 1, claims, 7th sentence, see a controller that causes the plurality of first computers to execute a learning process as the distributed process) and (p. 3, 7th para., see FIG. 1 is a block diagram of a computer used in the distributed computer system of the present invention. A computer 500 used in the distributed computer system is assumed to be a general-purpose computer 500 as shown in FIG. 1, and is specifically configured by a PC server. The PC server includes a central processing unit (CPU) 510). 

        In regards to claim 7, Yanase teaches:
a learning model generation instruction unit configured to, for each of the plurality of execution servers, designate a machine learning engine to be executed by the execution server (p. 1, claims, 7th sentence, see a controller that causes the plurality of first computers to execute a learning process as the distributed process).
issue an instruction to generate a learning model using the designated machine learning engine (p. 1, claims, 11 sentence, see at least one first computer among the plurality of first computers is assigned a model update unit that receives an output of the data application unit and updates a learning model). 
Yanase doesn’t explicitly teach:
the conversion instruction unit is configured to issue, to each of the plurality of execution servers, an instruction to convert the data format of data held by the execution server to a data format usable by the designated machine learning engine.
However, Nguyen teaches such use: (Abstract, see a data analysis system stores in-memory representation of a distributed data structure across a plurality of processors of a parallel or distributed system… the in-memory distributed data structure can be a machine learning model that is trained by one client device and executed by another 
client device. A client application can interact with the in-memory distributed data structure using different programming languages) and (column28, lines 40-46, see determining whether a stored value of the data of the DDF segment represents a special data value of the primary language; and responsive to determining that the data of the DDF segment stores a special data value of the primary language, converting the stored value to a different special data value of the secondary language) (emphasis added). 
Yanase and Nguyen are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Nguyen before him or her, to modify the system of Yanase to include the teachings of Nguyen, as a system for  multi-language support for distributed data, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to utilize a second format, as suggested by Nguyen (Abstract, column 26, lines 21-33).      

        In regards to claim 8, Yanase doesn’t explicitly teach:
in each of the plurality of execution servers, the machine learning engine used is different, and furthermore.
However, Nguyen teaches such use: (Abstract, see a data analysis system stores in-memory representation of a distributed data structure across a plurality of processors of a parallel or distributed system… the in-memory distributed data structure can be a machine learning model that is trained by one client device and executed by another 
client device. A client application can interact with the in-memory distributed data structure using different programming languages) (emphasis added).
the usable data format is different for each machine learning engine.
However, Nguyen teaches such use: (Abstract, see a data analysis system stores in-memory representation of a distributed data structure across a plurality of processors of a parallel or distributed system… the in-memory distributed data structure can be a machine learning model that is trained by one client device and executed by another 
client device. A client application can interact with the in-memory distributed data structure using different programming languages), (column 28, lines 40-46, see determining whether a stored value of the data of the DDF segment represents a special data value of the primary language; and responsive to determining that the data of the DDF segment stores a special data value of the primary language, converting the stored value to a different special data value of the secondary language) and (column 5, lines 9-17, see the big data analysis system 100 allows analysis of the large amount of data generated by the enterprise. The big data analysis system 100 may include a large number of processors for analyzing the data of the enterprise 110. In some embodiments, the big data analysis system 100 is part of the enterprise 110 and utilizes computer systems 120 of the enterprise 110. Data from the computer systems 120 of enterprise 110 that generate the data may be imported 155 into the computer systems that perform the big data analysis) (emphasis added).
Yanase and Nguyen are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Nguyen before him or her, to modify the system of Yanase to include the teachings of Nguyen, as a system for  multi-language support for distributed data, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to utilize a second format, as suggested by Nguyen (Abstract, column 26, lines 21-33).      

        In regards to claim 10, Yanase teaches:
the plurality of execution servers include an execution server group that executes a first machine learning engine that can use a first data format (p. 6, 15th para., see 8A and 8B show an example of feature amount data used for machine learning according to the present invention. Data obtained by converting in advance various types of data such as natural language documents and image data so as to be easily handled by machine learning is feature data), (p. 1, claims, 7th sentence, see a controller that causes the plurality of first computers to execute a learning process as the distributed process) and (p. 3, 7th para., see FIG. 1 FIG. 1 is a block diagram of a computer used in the distributed computer system of the present invention. A computer 500 used in the distributed computer system is assumed to be a general-purpose computer 500 as shown in FIG. 1, and is specifically configured by a PC server. The PC server includes a central processing unit (CPU) 510)).  
Yanase doesn’t explicitly teach:
an execution server group that executes a second machine learning engine that can use a second data format different from the first data format, the first machine learning engine and the second machine learning engine belonging to different machine learning libraries.
However, Nguyen teaches such use: (Abstract, see a data analysis system stores in-memory representation of a distributed data structure across a plurality of processors of a parallel or distributed system… the in-memory distributed data structure can be a machine learning model that is trained by one client device and executed by another 
client device. A client application can interact with the in-memory distributed data structure using different programming languages), (column 28, lines 40-46, see determining whether a stored value of the data of the DDF segment represents a special data value of the primary language; and responsive to determining that the data of the DDF segment stores a special data value of the primary language, converting the stored value to a different special data value of the secondary language) and (column 5, lines 9-17, see the big data analysis system 100 allows analysis of the large amount of data generated by the enterprise. The big data analysis system 100 may include a large number of processors for analyzing the data of the enterprise 110. In some embodiments, the big data analysis system 100 is part of the enterprise 110 and utilizes computer systems 120 of the enterprise 110. Data from the computer systems 120 of enterprise 110 that generate the data may be imported 155 into the computer systems that perform the big data analysis) (emphasis added).
Yanase and Nguyen are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Nguyen before him or her, to modify the system of Yanase to include the teachings of Nguyen, as a system for  multi-language support for distributed data, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to utilize a second format, as suggested by Nguyen (Abstract, column 26, lines 21-33).      

        In regards to claim 11, Yanase doesn’t explicitly teach:
issuing, to each of the plurality of execution servers, an instruction to convert a data format of data held by the execution server to a predetermined common format.
However, Nguyen teaches such use: (column 8, lines 31-46, see the distributed data framework 200 supports an API “sample2ddf(df, p)” that allows the caller to compute a sample of p % of rows of the DDF df and assign the result to a new DDF. In response to a request “sample2ddf(df, p)”, the distributed data framework 200 samples data of the DDF df based on a preconfigured sampling strategy to identify p % of rows of the DDF df and creates a new DDF based on the result. the distributed data framework 200 returns the result DDF to the caller, for example, by sending a reference or pointer to the DDF to the caller).
in the (a) step, to each of the plurality of execution servers, an instruction is issued to convert the data format of data that has been converted to the common format to the specified data format.
However, Nguyen teaches such use: (column 28, lines 40-46, see determining whether a stored value of the data of the DDF segment represents a special data value of the primary language; and responsive to determining that the data of the DDF segment stores a special data value of the primary language, converting the stored value to a different special data value of the secondary language).
Yanase and Nguyen are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Nguyen before him or her, to modify the system of Yanase to include the teachings of Nguyen, as a system for  multi-language support for distributed data, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to utilize a second format, as suggested by Nguyen (Abstract, column 26, lines 21-33).      

        In regards to claim 13, Yanase teaches:
receiving a task definition of distributed processing executed by the plurality of execution servers (p. 1, claims, 7th sentence, see a controller that causes the plurality of first computers to execute a learning process as the distributed process) and (p. 3, 7th para., see FIG. 1 is a block diagram of a computer used in the distributed computer system of the present invention. A computer 500 used in the distributed computer system is assumed to be a general-purpose computer 500 as shown in FIG. 1, and is specifically configured by a PC server. The PC server includes a central processing unit (CPU) 510). 

        In regards to claim 15, Yanase teaches:
for each of the plurality of execution servers, designating a machine learning engine to be executed by the execution server, and issuing an instruction to generate a learning model using the designated machine learning engine (p. 1, claims, 7th sentence, see a controller that causes the plurality of first computers to execute a learning process as the distributed process). 
Yanase doesn’t explicitly teach:
in the specifying, to each of the plurality of execution servers, an instruction is issued to convert the data format of data held by the execution server to a data format usable by the designated machine learning engine.
However, Nguyen teaches such use: (Abstract, see a data analysis system stores in-memory representation of a distributed data structure across a plurality of processors of a parallel or distributed system… the in-memory distributed data structure can be a machine learning model that is trained by one client device and executed by another 
client device. A client application can interact with the in-memory distributed data structure using different programming languages) and (column 28, lines 40-46, see determining whether a stored value of the data of the DDF segment represents a special data value of the primary language; and responsive to determining that the data of the DDF segment stores a special data value of the primary language, converting the stored value to a different special data value of the secondary language) (emphasis added). 
Yanase and Nguyen are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Nguyen before him or her, to modify the system of Yanase to include the teachings of Nguyen, as a system for  multi-language support for distributed data, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to utilize a second format, as suggested by Nguyen (Abstract, column 26, lines 21-33).      

        In regards to claim 16, Yanase doesn’t explicitly teach:
in each of the plurality of execution servers, the machine learning engine used is different, and furthermore.
However, Nguyen teaches such use: (Abstract, see a data analysis system stores in-memory representation of a distributed data structure across a plurality of processors of a parallel or distributed system… the in-memory distributed data structure can be a machine learning model that is trained by one client device and executed by another client device. A client application can interact with the in-memory distributed data structure using different programming languages).
the usable data format is different for each machine learning engine.
However, Nguyen teaches such use: (Abstract, see a data analysis system stores in-memory representation of a distributed data structure across a plurality of processors of a parallel or distributed system… the in-memory distributed data structure can be a machine learning model that is trained by one client device and executed by another 
client device. A client application can interact with the in-memory distributed data structure using different programming languages) and (column 28, lines 40-46, see determining whether a stored value of the data of the DDF segment represents a special data value of the primary language; and responsive to determining that the data of the DDF segment stores a special data value of the primary language, converting the stored value to a different special data value of the secondary language) and (column 5, lines 9-17, see the big data analysis system 100 allows analysis of the large amount of data generated by the enterprise. The big data analysis system 100 may include a large number of processors for analyzing the data of the enterprise 110. In some embodiments, the big data analysis system 100 is part of the enterprise 110 and utilizes computer systems 120 of the enterprise 110. Data from the computer systems 120 of enterprise 110 that generate the data may be imported 155 into the computer systems that perform the big data analysis) (emphasis added). 
Yanase and Nguyen are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Nguyen before him or her, to modify the system of Yanase to include the teachings of Nguyen, as a system for  multi-language support for distributed data, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to utilize a second format, as suggested by Nguyen (Abstract, column 26, lines 21-33).      

        In regards to claim 18, Yanase teaches:
the plurality of execution servers include an execution server group that executes a first machine learning engine that can use a first data format (p. 6, 15th para., see 8A and 8B show an example of feature amount data used for machine learning according to the present invention. Data obtained by converting in advance various types of data such as natural language documents and image data so as to be easily handled by machine learning is feature data), (p. 1, claims, 7th sentence, see a controller that causes the plurality of first computers to execute a learning process as the distributed process) and (p. 3, 7th para., see FIG. 1 FIG. 1 is a block diagram of a computer used in the distributed computer system of the present invention. A computer 500 used in the distributed computer system is assumed to be a general-purpose computer 500 as shown in FIG. 1, and is specifically configured by a PC server. The PC server includes a central processing unit (CPU) 510)).  
Yanase doesn’t explicitly teach:
an execution server group that executes a second machine learning engine that can use a second data format different from the first data format, the first machine learning engine and the second machine learning engine belonging to different machine learning libraries.
However, Nguyen teaches such use: (Abstract, see a data analysis system stores in-memory representation of a distributed data structure across a plurality of processors of a parallel or distributed system… the in-memory distributed data structure can be a machine learning model that is trained by one client device and executed by another 
client device. A client application can interact with the in-memory distributed data structure using different programming languages), (column 28, lines 40-46, see determining whether a stored value of the data of the DDF segment represents a special data value of the primary language; and responsive to determining that the data of the DDF segment stores a special data value of the primary language, converting the stored value to a different special data value of the secondary language) and (column 5, lines 9-17, see the big data analysis system 100 allows analysis of the large amount of data generated by the enterprise. The big data analysis system 100 may include a large number of processors for analyzing the data of the enterprise 110. In some embodiments, the big data analysis system 100 is part of the enterprise 110 and utilizes computer systems 120 of the enterprise 110. Data from the computer systems 120 of enterprise 110 that generate the data may be imported 155 into the computer systems that perform the big data analysis) (emphasis added).
Yanase and Nguyen are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Nguyen before him or her, to modify the system of Yanase to include the teachings of Nguyen, as a system for  multi-language support for distributed data, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to utilize a second format, as suggested by Nguyen (Abstract, column 26, lines 21-33).      

        In regards to claim 19, Yanase doesn’t explicitly teach:
issuing, to each of the plurality of execution servers, an instruction to convert a data format of data held by the execution server to a predetermined common format.
However, Nguyen teaches such use: (column 8, lines 31-46, see the distributed data framework 200 supports an API “sample2ddf(df, p)” that allows the caller to compute a sample of p % of rows of the DDF df and assign the result to a new DDF. In response to a request “sample2ddf(df, p)”, the distributed data framework 200 samples data of the DDF df based on a preconfigured sampling strategy to identify p % of rows of the DDF df and creates a new DDF based on the result. the distributed data framework 200 returns the result DDF to the caller, for example, by sending a reference or pointer to the DDF to the caller).
in the (a) step, to each of the plurality of execution servers, an instruction is issued to convert the data format of data that has been converted to the common format to the specified data format
However, Nguyen teaches such use: (column 28, lines 40-46, see determining whether a stored value of the data of the DDF segment represents a special data value of the primary language; and responsive to determining that the data of the DDF segment stores a special data value of the primary language, converting the stored value to a different special data value of the secondary language).
Yanase and Nguyen are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Nguyen before him or her, to modify the system of Yanase to include the teachings of Nguyen, as a system for  multi-language support for distributed data, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to utilize a second format, as suggested by Nguyen (Abstract, column 26, lines 21-33).      

10.	Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase in view of Nguyen in view of Oonk et al., U.S. 20160234342 (hereinafter Oonk). 
 	In regards to claims 1, 3, 17 and 19 the rejections above are incorporated accordingly.
        In regards to claim 4, Yanase and Nguyen, in particular Yanase doesn’t explicitly teach:
the common format is a data format usable by a machine learning engine used in each of the plurality of execution servers and includes only feature amounts and labels.
However, Oonk teaches such use: (p. 5, [0050], see the web server application and portable web clients comprise the ubiquitous information system core. The software is based on a Web Service Oriented Architecture (SOA) and J2EE (Java 2 Enterprise Edition) environment consisting of a composite set of integration-aligned services that support a dynamically reconfigurable system-to-system process realization with an interface-based service description… Advantages of Web-based SOA include: (6) distributed executions…. The portable web clients are thus able to interface with the server application, data processing and artificial intelligence tools, and information system. The clients can perform queries, data retrieval, and visualization without changes to the system. This is because the data processing system converts data into the XML standard format and utilizes Simple Object Access Protocol (SOAP) to call local objects to process data with specified functions, and then send data back to the application server or another remote subsystem. Four important functionalities in the web service network are: (1) XML; (2) Web Services Description Language (WSDL); (3) SOAP; and (4) Universal Description and Discovery of Information (UUID)).
Yanase, Nguyen and Oonk are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase, Nguyen and Oonk before him or her, to modify the system of Yanase and Nguyen, in particular Yanase to include the teachings of Oonk, as an enterprise processing architecture with distributed intelligence, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to convert data as suggested by Oonk (p. 5, [0050], p. 8, [0078]).      

        In regards to claim 20, Yanase and Nguyen, in particular Yanase doesn’t explicitly teach:
the common format is a data format usable by a machine learning engine used in each of the plurality of execution servers and includes only feature amounts and labels. 
However, Oonk teaches such use: (p. 5, [0050], see the web server application and portable web clients comprise the ubiquitous information system core. The software is based on a Web Service Oriented Architecture (SOA) and J2EE (Java 2 Enterprise Edition) environment consisting of a composite set of integration-aligned services that support a dynamically reconfigurable system-to-system process realization with an interface-based service description… Advantages of Web-based SOA include: (6) distributed executions…. The portable web clients are thus able to interface with the server application, data processing and artificial intelligence tools, and information system. The clients can perform queries, data retrieval, and visualization without changes to the system. This is because the data processing system converts data into the XML standard format and utilizes Simple Object Access Protocol (SOAP) to call local objects to process data with specified functions, and then send data back to the application server or another remote subsystem. Four important functionalities in the web service network are: (1) XML; (2) Web Services Description Language (WSDL); (3) SOAP; and (4) Universal Description and Discovery of Information (UUID)).
Yanase, Nguyen and Oonk are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase, Nguyen and Oonk before him or her, to modify the system of Yanase and Nguyen, in particular Yanase to include the teachings of Oonk, as an enterprise processing architecture with distributed intelligence, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to convert data as suggested by Oonk (p. 5, [0050], p. 8, [0078]).      

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yanase in view of Oonk et al., U.S. 20160234342 (hereinafter Oonk). 
        In regards to claim 9, the rejections above are incorporated respectively.
        In regards to claim 12, Yanase doesn’t explicitly teach:
the common format is a data format usable by a machine learning engine used in each of the plurality of execution servers and includes only feature amounts and labels.
However, Oonk teaches such use: (p. 5, [0050], see the web server application and portable web clients comprise the ubiquitous information system core. The software is based on a Web Service Oriented Architecture (SOA) and J2EE (Java 2 Enterprise Edition) environment consisting of a composite set of integration-aligned services that support a dynamically reconfigurable system-to-system process realization with an interface-based service description… Advantages of Web-based SOA include: (6) distributed executions…. The portable web clients are thus able to interface with the server application, data processing and artificial intelligence tools, and information system. The clients can perform queries, data retrieval, and visualization without changes to the system. This is because the data processing system converts data into the XML standard format and utilizes Simple Object Access Protocol (SOAP) to call local objects to process data with specified functions, and then send data back to the application server or another remote subsystem. Four important functionalities in the web service network are: (1) XML; (2) Web Services Description Language (WSDL); (3) SOAP; and (4) Universal Description and Discovery of Information (UUID)).
Yanase and Oonk are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase and Oonk before him or her, to modify the system of Yanase to include the teachings of Oonk, as an enterprise processing architecture with distributed intelligence, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to convert data as suggested by Oonk (p. 5, [0050], p. 8, [0078]).      

12.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase in view of Nguyen in view of Oonk in view of Fowler, U.S. 20110041006 in view of Ooe et al., U.S. Patent No. 5,761,498  (hereinafter Ooe). 
        In regards to claims 1, 3, 5, 9, 11, 13 and 14 the rejections above are incorporated accordingly.
        In regards to claim 6, Yanase and Nguyen, in particular Yanase doesn’t explicitly teach:
•	the pre-conversion instruction unit causes each of the plurality of execution servers to convert the data format of data after rearrangement to the common format.
However, Oonk teaches such use: (p. 5, [0050], see the web server application and portable web clients comprise the ubiquitous information system core. The software is based on a Web Service Oriented Architecture (SOA) and J2EE (Java 2 Enterprise Edition) environment consisting of a composite set of integration-aligned services that support a dynamically reconfigurable system-to-system process realization with an interface-based service description… Advantages of Web-based SOA include: (6) distributed executions…. The portable web clients are thus able to interface with the server application, data processing and artificial intelligence tools, and information system. The clients can perform queries, data retrieval, and visualization without changes to the system. This is because the data processing system converts data into the XML standard format and utilizes Simple Object Access Protocol (SOAP) to call local objects to process data with specified functions, and then send data back to the application server or another remote subsystem. Four important functionalities in the web service network are: (1) XML; (2) Web Services Description Language (WSDL); (3) SOAP; and (4) Universal Description and Discovery of Information (UUID)).
Yanase, Nguyen and Oonk are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase, Nguyen and Oonk before him or her, to modify the system of Yanase and Nguyen, in particular Yanase to include the teachings of Oonk, as an enterprise processing architecture with distributed intelligence, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to convert data as suggested by Oonk (p. 5, [0050], p. 8, [0078]).      
Yanase, Nguyen and Oonk, in particular Yanase doesn’t explicitly teach:
a data rearrangement instruction unit configured to, when each of the plurality of execution servers holds data to be used for the distributed processing in advance, based on the task definition received by the task reception unit, determine data to be held by each of the plurality of execution servers.
However, Fowler teaches such use: (p. 10, [0139], see the partitioning allows scaling of the application by modifying the data partitions (e.g. assigning a subset of data previously held on a single server to multiple servers to distribute load). In some cases this may require the application to be stopped and restarted after reconfiguration. Alternatively, data may be dynamically repartitioned (this would typically require partitions to be locked during repartitioning to prevent the application from accessing the data)) and (p. 1, [0006], see the processing resulting in changes to be made to application data stored in memory at respective processing elements; transmitting processing result information defining the changes to be made to the application data from respective processing elements to a transaction manager during execution of the distributed transaction, the transaction manager storing transaction data enabling the state of the distributed transaction to be reconstructed at a processing element). 
Yanase, Nguyen, Oonk and Fowler are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase, Nguyen, Oonk and Fowler before him or her, to modify the system of Yanase, Nguyen and Oonk in particular Yanase to include the teachings of Fowler, as a system for  distributive transaction processing, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to rearrange data, as suggested by Fowler (p. 10, [0139], p. 29, [0535]).      
Yanase, Nguyen, Oonk and Fowler in particular Yanase doesn’t explicitly teach:
instruct each of the plurality of execution servers to perform data rearrangement so as to hold data according to the determination.
However, Ooe teaches such use: (column 5, lines 5-14, see when the cell 10 accesses a file with different distribution conditions, the cell-side file server 11 reads a distribution information file 40B through the host-side file server 14, exchanges data that each cell 10 has between the cell-side file servers 11, rearranges the data corresponding to designated distribution information and outputs the resultant data). 
Yanase, Nguyen, Oonk, Fowler and Ooe are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase, Nguyen, Oonk, Fowler and Ooe before him or her, to modify the system of Yanase, Nguyen, Oonk and Fowler, in particular Yanase to include the teachings of Ooe, as a distributive file system, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to rearrange data, as suggested by Ooe (column 5, lines 5-14, column 15, lines 44-49).      

        In regards to claim 14, Yanase and Nguyen, in particular Yanase doesn’t explicitly teach:
in the (b) step, each of the plurality of execution servers is caused to convert the data format of data after rearrangement to the common format.
However, Oonk teaches such use: (p. 5, [0050], see the web server application and portable web clients comprise the ubiquitous information system core. The software is based on a Web Service Oriented Architecture (SOA) and J2EE (Java 2 Enterprise Edition) environment consisting of a composite set of integration-aligned services that support a dynamically reconfigurable system-to-system process realization with an interface-based service description… Advantages of Web-based SOA include: (6) distributed executions…. The portable web clients are thus able to interface with the server application, data processing and artificial intelligence tools, and information system. The clients can perform queries, data retrieval, and visualization without changes to the system. This is because the data processing system converts data into the XML standard format and utilizes Simple Object Access Protocol (SOAP) to call local objects to process data with specified functions, and then send data back to the application server or another remote subsystem. Four important functionalities in the web service network are: (1) XML; (2) Web Services Description Language (WSDL); (3) SOAP; and (4) Universal Description and Discovery of Information (UUID)).
Yanase, Nguyen and Oonk are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase, Nguyen and Oonk before him or her, to modify the system of Yanase and Nguyen, in particular Yanase to include the teachings of Oonk, as an enterprise processing architecture with distributed intelligence, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to convert data as suggested by Oonk (p. 5, [0050], p. 8, [0078]).      
Yanase, Nguyen and Oonk, in particular Yanase doesn’t explicitly teach:
when each of the plurality of execution servers holds data to be used for the distributed processing in advance, based on the task definition received in the (c) step, determining data to be held by each of the plurality of execution servers
However, Fowler teaches such use: (p. 10, [0139], see the partitioning allows scaling of the application by modifying the data partitions (e.g. assigning a subset of data previously held on a single server to multiple servers to distribute load). In some cases this may require the application to be stopped and restarted after reconfiguration. Alternatively, data may be dynamically repartitioned (this would typically require partitions to be locked during repartitioning to prevent the application from accessing the data)) and (p. 1, [0006], see the processing resulting in changes to be made to application data stored in memory at respective processing elements; transmitting processing result information defining the changes to be made to the application data from respective processing elements to a transaction manager during execution of the distributed transaction, the transaction manager storing transaction data enabling the state of the distributed transaction to be reconstructed at a processing element). 
Yanase, Nguyen, Oonk and Fowler are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase, Nguyen, Oonk and Fowler before him or her, to modify the system of Yanase, Nguyen and Oonk in particular Yanase to include the teachings of Fowler, as a system for  distributive transaction processing, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to rearrange data, as suggested by Fowler (p. 10, [0139], p. 29, [0535]).      
Yanase, Nguyen, Oonk, and Fowler in particular Yanase doesn’t explicitly teach:
instructing each of the plurality of execution servers to perform data rearrangement so as to hold data according to the determination.
However, Ooe teaches such use: (column 5, lines 5-14, see when the cell 10 accesses a file with different distribution conditions, the cell-side file server 11 reads a distribution information file 40B through the host-side file server 14, exchanges data that each cell 10 has between the cell-side file servers 11, rearranges the data corresponding to designated distribution information and outputs the resultant data). 
Yanase, Nguyen, Oonk, Fowler and Ooe are analogous art because they are from the same field of endeavor, distributive processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Yanase, Nguyen, Oonk, Fowler and Ooe before him or her, to modify the system of Yanase, Nguyen, Oonk and Fowler, in particular Yanase to include the teachings of Ooe, as a distributive file system, and accordingly it would enhance the system of Yanase, which is focused on a distributive system, because that would provide Yanase with the ability to rearrange data, as suggested by Ooe (column 5, lines 5-14, column 15, lines 44-49).      

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Kamboj  et al., 10824474    

Kalamkar et al., 20220101480A1

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193